Dear Senator Heflin:
This letter is in response to your question asking about the legality of using funds of a consolidated public library district organized under the provisions of §§ 182.610, RSMo, et seq., for the purchase of liability insurance for its trustees.
We find no specific authority for the trustees of such a library district to purchase general liability insurance protection for themselves. We therefore conclude that such trustees do not have the authority to purchase such insurance.
However, we wish to point out that a consolidated public library district is a political subdivision of the State of Missouri, § 182.630, RSMo, and, as such, has authority to purchase insurance to protect the library district under the provisions of § 537.610, RSMo, et seq.
Very truly yours,
                                  JOHN ASHCROFT Attorney General